      Case 1:18-cr-00246-DAD-BAM Document 139 Filed 10/09/20 Page 1 of 1

 1 VICTOR SHERMAN (SBN 38483)
   LAW OFFICES OF VICTOR SHERMAN
 2 11400 West Olympic Boulevard, Suite 1500
   Los Angeles, California 90064
 3 Telephone (310) 399-3259

 4 Facsimile (310) 392-9029
   Email: victor@victorsherman.law
 5
   Attorney for Defendant
 6 RUBEN CORTEZ-ROCHA

 7                               UNITED STATES DISTRICT COURT

 8                        FOR THE EASTERN DISTRICT OF CALIFORNIA

 9

10
     UNITED STATES OF AMERICA,                  )       Case No.: 1:18-CR-00246-DAD-BAM
11                                              )
                          Plaintiff,            )       ORDER REQUIRING THE
12                                              )       PROBATION OFFICE TO
                   v.                           )       PREPARE A PRE-PLEA REPORT
13                                              )
     RUBEN CORTEZ-ROCHA,                        )
14                                              )
                          Defendant.            )
15                                              )
16
           GOOD CAUSE APPEARING,
17

18         ITS IS HEREBY ORDERED that the Probation Office prepare a Pre-Plea Report, including

19 an interview of the defendant, consistent with its normal operating procedures.

20 IT IS SO ORDERED.

21
       Dated:     October 8, 2020
22                                                   UNITED STATES DISTRICT JUDGE

23

24

25

26

27

28


                                                    1
